t c memo united_states tax_court advanced delivery and chemical systems nevada inc petitioner v commissioner of internal revenue respondent docket no filed date donald p lan jr for petitioner candace m williams for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner’s federal income taxes for petitioner’s short taxable_year beginning october and ending date and for petitioner’s short taxable_year beginning january and ending date as follows short taxable_year ending deficiency dollar_figure big_number date date big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is subject_to the accumulated_earnings_tax for the above short taxable years findings_of_fact some of the facts have been stipulated and are so found petitioner a nevada corporation was incorporated on date at the time the petition was filed petitioner maintained a registered address in las vegas nevada petitioner is the successor to advanced delivery chemical systems inc adcs an illinois corporation that was incorporated on date and that merged into petitioner on date on date petitioner was acquired by atmi holdings inc atmi a public company stephen h siegele a chemical engineer was the founder of and primary stockholder in adcs from until its merger into petitioner on date adcs was engaged in the business of developing manufacturing and marketing ultra high purity chemicals for use in the computer industry the primary chemical product manufactured and sold by adcs was tetraethylorthosilicate teos which is used as an insulating and conducting material on semiconductor computer chip wafers in siegele started up adcs with an initial capitalization of dollar_figure initially adcs maintained its small laboratory and manufacturing plant in amherst wisconsin and its sales office in siegele’s apartment in san jose california beginning with its first year of operation adcs was successful and profitable in with a dollar_figure 10-year commercial bank loan which it had obtained adcs purchased approximately acres of land in burnet texas on which adcs constructed a new big_number to big_number square-foot manufacturing plant into which adcs relocated its laboratory and manufacturing plant that had been located in amherst wisconsin the dollar_figure bank loan was paid off in in the early 1990s adcs developed and began manufacturing stainless steel canisters that allowed for safe handling and processing of teos and of other chemicals used in the computer industry in the mid-1990s adcs developed and patented and then began manufacturing and selling a dual canister chemical refilling system that allowed teos and other chemicals to be continuously applied to computer chip wafers through a processing tool without interrupting the chip manufacturing process while the chemical canisters were being refilled adcs’ startup costs for manufacturing the dual canister refilling system were approximately dollar_figure million by the mid-1990s adcs was selling teos and the other chemicals and canisters that it manufactured in texas to computer chip manufacturing companies located throughout the world including europe and south korea in south korea in as a result of pressure from the south korean government and from computer chip manufacturing companies doing business in south korea adcs and an unrelated korean company jointly formed under korean law adcs-korea co ltd adcs-korea for the purpose of manufacturing in south korea teos and other chemical products that adcs manufactured in the united_states the shares of stock in adcs-korea were owned percent by adcs and percent by south korean interests in to the initial capitalization of adcs-korea adcs contributed dollar_figure million and the south korean company contributed dollar_figure these funds were used by adcs-korea to purchase machinery equipment vehicles tools and furniture to hire employees and to purchase land in an industrial park in anseong south korea on which a chemical manufacturing plant was built in adcs granted to adcs-korea a nonexclusive license to manufacture and to sell in south korea teos and other chemicals over which adcs had control in return for which adcs was to receive a royalty of percent of gross_sales the activities and operations of adcs-korea were conducted pursuant to a written joint_venture agreement under which adcs retained control of the management of adcs-korea the executives of adcs and after date the executives of petitioner were active on a daily basis in supervising and managing the activities of adcs-korea senior executives of adcs and of petitioner frequently traveled to south korea to participate in the management of adcs-korea in july of adcs moved its sales and executive offices from san jose california to austin texas near its new manufacturing plant in burnet texas during adcs and petitioner considered and investigated establishing a chemical manufacturing plant in belgium or in scotland at an estimated cost of dollar_figure million in january of adcs adopted a plan_of_reorganization involving among other things a transfer of all of adcs’ operating_assets to advanced delivery chemical systems ltd adcs-limited a texas business limited_partnership the transfer to a texas limited_partnership of the operating_assets of a corporation doing business in texas constituted during the mid-1990s a common form of business reorganization utilized by corporations to eliminate or to reduce substantially the percent texas corporate franchise tax on business income see tex tax code ann sec_171 a b west imposing the texas franchise tax on various business entities but not on partnerships the six specific steps in adcs’ reorganization all occurring between january and date are reflected below adcs-limited was formed as a texas limited_partnership advanced delivery chemical systems holdings llc holdings llc was formed as a delaware limited_liability_company to be taxed as a partnership adcs owned a 99-percent membership interest in holdings llc the individual shareholders of adcs owned the remaining 1-percent membership interest in holdings llc advanced delivery chemical systems operating llc operating llc was formed as a delaware limited_liability_company to be taxed as a partnership adcs owned a 99-percent membership interest in operating llc advanced delivery chemical systems manager inc adcs-manager was formed as a delaware corporation owned percent by the individual shareholders of adcs adcs-manager owned the remaining 1-percent membership interest in operating llc after the above entities were formed percent of the operating_assets of adcs were transferred to holdings llc and the remaining percent of the operating_assets of adcs were transferred to operating llc except that as stipulated by the parties certain patents intangibles and other stock interests in other business entities owned by adcs were retained by adcs holdings llc and operating llc then both contributed to adcs-limited the operating_assets they had received from adcs in exchange respectively for the receipt of a 99-percent limited_partnership_interest and a 1-percent general_partnership interest in adcs-limited after the above six steps in the reorganization of adcs were implemented adcs filed with respondent an election for subchapter_s status effective date in june of petitioner was formed as a nevada corporation upon its formation petitioner filed with respondent an election for subchapter_s status effective date on date adcs was merged into petitioner in the initial shareholders in petitioner and their respective ownership interests in petitioner were as set forth below percentage name interest stephen h siegele frederick h siegele bernard mckeown stuart f siegele frederick j siegele robert jackson before adcs’ merger into petitioner the shareholders in adcs and their respective ownership interests in adcs were identical to petitioner’s initial shareholders as set forth above also before the merger stephen siegele was president of adcs and after the merger stephen siegele was president of petitioner also the other officers and directors of petitioner were essentially the same as the officers and directors of adcs before the merger as a result of adcs’ merger into petitioner petitioner acquired adcs’ 99-percent membership interests in holdings llc and in operating llc adcs’ 70-percent stock interest in adcs- korea adcs’ licensor rights under the license agreement with adcs-korea and the patents intangibles and stock interests that were retained by adcs in the january reorganization adcs-limited was managed by the same individuals who had managed adcs and who continued to manage petitioner the same business activities that had been conducted by adcs before adcs’ merger into petitioner were conducted by petitioner after adcs’ merger into petitioner in adcs-limited purchased for dollar_figure acres of land adjacent to its chemical manufacturing plant in burnet texas for the purpose of constructing thereon a big_number square- foot chemical manufacturing plant at a projected cost of dollar_figure million robert jackson a vice president of adcs became a shareholder in petitioner but the record is unclear as to whether he became a vice president of petitioner in and in adcs-limited spent a total of approximately dollar_figure million on equipment and improvements to its manufacturing plant in burnet texas including additional clean rooms a new research_and_development lab a quality control department and a new computer system in july of adcs-limited began looking for additional office space to accommodate the growth of its sales and executive offices management estimated that it would cost adcs-limited dollar_figure to relocate its administrative offices the chemical products manufactured by adcs and by adcs- limited constituted hazardous materials and the liability risks associated with such materials were significant for petitioner and for petitioner’s affiliated companies for example in a former employee sued adcs-limited and adcs for damages in excess of dollar_figure million relating to exposure to hazardous materials to avoid the high insurance premiums associated with such risks during and petitioner retained funds in the range of dollar_figure million to self-insure against such risks as indicated adcs had obtained a number of valuable patents relating to adcs and to adcs-limited’s chemical manufacturing processes petitioner anticipated that litigation would occur involving petitioner and its affiliated companies relating to the scope of the patents petitioner estimated the cost of filing a patent lawsuit at dollar_figure million and the cost of defending a patent lawsuit at dollar_figure million over the years from its founding in until the date acquisition by atmi management of adcs of petitioner of holdings llc and operating llc and of adcs-limited generally maintained a policy of funding their activities and growth with internally generated funds and they did not seek or obtain outside long-term financing to fund research_and_development of new products corporate moves new plant and office construction or working_capital with the exception of the dollar_figure bank loan obtained in all of the growth and expansion of adcs of petitioner and of the affiliated companies was financed with funds raised within the affiliated companies during the calendar years of and siegele was paid_by adcs-limited a salary of approximately dollar_figure million other senior management personnel of adcs-limited and of the affiliated companies also were paid apparently by adcs-limited annual salaries of approximately dollar_figure each for each of the and calendar years a consolidated income statement of adcs of petitioner of the affiliated limited_liability companies and of adcs-limited reflected sale sec_2 in atmi paid approximately dollar_figure million in connection with patent litigation relating to the business activities of petitioner and of its affiliated companies revenue cost of sales operating_expenses and net_income after taxes as follows sales revenue dollar_figure dollar_figure cost of sales big_number big_number operating_expenses big_number big_number net_income after taxes big_number big_number for and the respective yearend financial balance sheets of petitioner of holdings llc of operating llc and of adcs-limited reflected cash assets as follows petitioner dollar_figure big_number dollar_figure big_number holdings llc big_number big_number operating llc big_number big_number adcs-limited big_number big_number prior to the years in issue adcs had retained and not distributed to its individual shareholders a cumulative total of dollar_figure million in earnings during petitioner’s and short taxable years in issue adcs-limited retained approximately dollar_figure million and dollar_figure million respectively in current earnings and petitioner did not distribute any retained earnings to shareholders petitioner however did make distributions on behalf of it sec_3 the figures for for sales revenue cost of sales operating_expenses and net_income after taxes do not include figures for adcs-korea as such figures were not included in the record the figures for reflect the figures for all of petitioner’s affiliated companies and for adcs-korea shareholders in the form of payments to respondent with respect to the shareholders’ federal_income_tax liability relating to the reported income of petitioner for the months in for which petitioner qualified as an s_corporation in the fall of atmi began negotiations with the management of petitioner for the acquisition of petitioner and of its affiliated corporations limited_liability companies and partnership on date a letter of intent was signed between petitioner and atmi on date a formal written_agreement and plan of merger was executed under which the proposed merger between petitioner and atmi was to be accounted for as a pooling of interests under the written merger agreement between petitioner and atmi and in accord with accounting standards applicable to pooling of interest transactions during the pendency of the transaction petitioner was prohibited from making distributions to its shareholders other than for the shareholders’ projected tax obligations relating to the income of petitioner see also accounting principles board opinion par c providing that for transactions accounted for as a pooling of interests a corporation can only make distributions to its shareholders consistent with the corporation’s historic dividend policy in april of management of petitioner still considered petitioner to be qualified as an s_corporation as indicated on date atmi’s acquisition of petitioner and indirectly of petitioner’s affiliated corporations limited_liability companies and partnership was consummated on or about date there was filed on behalf of petitioner a subchapter_s federal corporate_income_tax return for petitioner’s stated short taxable_year commencing date and ending date at the time this subchapter_s corporate tax_return was filed management of petitioner and petitioner’s tax_return_preparer were unaware that on date petitioner’s subchapter_s status inadvertently had been terminated when one of petitioner’s individual shareholders apparently without knowing the transfer would terminate petitioner’s subchapter_s status transferred to a partnership an ineligible subchapter_s corporate shareholder his minority stock interest in petitioner thereafter on approximately date when termination of petitioner’s subchapter_s status had come to the attention of petitioner’s management there was filed on behalf of petitioner an amended subchapter_s federal corporate_income_tax return for petitioner’s corrected short taxable_year commencing date and ending date to reflect the date termination of petitioner’s subchapter_s status on or about date there was filed on behalf of petitioner a subchapter_c federal corporate_income_tax return for petitioner’s short taxable_year beginning date and ending date on this subchapter_c corporate tax_return petitioner reported the approximate dollar_figure million in current_year retained earnings and petitioner reflected the approximate dollar_figure million in retained earnings accumulated in prior years essentially all of which earnings were merely allocated to petitioner from and through adcs-limited holdings llc and operating llc because adcs-limited holdings llc and operating llc were treated as nontaxable partnerships essentially all the funds reported as retained earnings by petitioner actually were held and retained by adcs-limited and were never actually distributed to petitioner on or about date there was filed on behalf of petitioner a subchapter_c federal corporate_income_tax return for petitioner’s short taxable_year beginning date and ending date on this subchapter_c even though petitioner was not incorporated until date petitioner’s original and amended subchapter_s corporate federal_income_tax returns for its first short taxable_period apparently were filed for the short taxable_period beginning as of date corporate tax_return petitioner reported the approximate dollar_figure million in current_year retained earnings and petitioner reflected the approximate dollar_figure million in retained earnings accumulated in prior years similar to the situation in the prior taxable_year essentially all of the earnings reported as retained earnings in petitioner’s date short taxable_year were merely allocated to petitioner from and through adcs- limited holdings llc and operating llc none of the retained earnings were actually distributed to petitioner on audit respondent determined that during petitioner’s short taxable years ending date and date petitioner constituted a mere holding_company that petitioner did not establish reasonable business needs for retaining the approximate dollar_figure million and dollar_figure million in current_year earnings allocated to petitioner from and through adcs-limited holdings llc and operating llc and that petitioner therefore was subject_to the accumulated_earnings_tax for each of the short taxable years in issue on date respondent issued to petitioner a notice_of_deficiency with respect to petitioner’s short taxable years ending date and date wherein respondent relying on the provisions of sec_535 calculated petitioner’s accumulated_taxable_income and accumulated_earnings_tax thereon as follows short taxable accumulated accumulated year ending taxable_income earnings tax date dollar_figure dollar_figure big_number date big_number big_number opinion generally under sec_532 a corporation that permits earnings_and_profits to accumulate for the purpose of avoiding the federal_income_tax that would be imposed on its shareholders with respect to distributions of earnings_and_profits made to the shareholders is subject_to the accumulated_earnings_tax of sec_531 through s_corporations however are not subject_to the accumulated_earnings_tax see sec_1363 whether a corporation accumulated earnings for the prohibited purpose of avoiding the federal_income_tax with respect to its shareholders involves a question of fact e g 86_tc_260 citing 44_tc_566 a conclusion as to whether a corporation was formed_or_availed_of for the prohibited purpose of avoiding federal_income_tax is made with respect to the state of mind of those individuals who were in control of the corporation 304_us_282 a conclusion that a corporation is to be treated as a mere holding_company or that the management of the corporation has permitted its earnings_and_profits to accumulate beyond the reasonable needs of the corporation’s business generally is determinative as to whether the corporation accumulated earnings for the prohibited purpose of avoiding the federal_income_tax with respect to its shareholders sec_533 and b a corporation held to be a mere holding_company or to have accumulated_earnings_and_profits in excess of the reasonable needs of its business nevertheless may avoid imposition of the accumulated_earnings_tax if it is established that the corporation was not formed_or_availed_of for the prohibited purpose of avoiding the federal_income_tax with respect to its shareholders sec_1_533-1 income_tax regs mere holding_company for purposes of the accumulated_earnings_tax whether a corporation’s activities constitute sufficient activities to avoid classification as a mere holding_company turns upon the facts and circumstances of each case 54_tc_1566 citing 113_f2d_897 8th cir the burden_of_proof as to whether a corporation constitutes a mere holding_company is placed on the corporation and may not be shifted under sec_534 see rule a h c cockrell ware71_tc_1036 it appears that with certain limitations a shift in the continued in dahlem found inc v commissioner supra we concluded that a corporation’s activities eg locating land for a shopping center negotiating and paying the purchase_price for the land securing leases for occupancy of buildings in the new shopping center and performing management functions with respect to the shopping center established that the corporation did not constitute a mere holding_company for purposes of the accumulated_earnings_tax id pincite7 we explained that the word mere in the statutory language at issue is meant to draw a distinction between corporations that are strictly passive in nature and those which engage in some measure of business activity id pincite see also sec_1_533-1 income_tax regs defining a holding_company as a corporation that has practically no activities except holding property and collecting income therefrom under sec_1_537-3 income_tax regs it is provided that for purposes of the accumulated_earnings_tax where a corporation substantially owns and effectively operates a subsidiary company the business activities of the subsidiary may continued burden_of_proof as to whether a corporation constitutes a mere holding_company for purposes of the accumulated_earnings_tax may be available under the provisions of sec_7491 the parties herein however do not request any such shift in the burden_of_proof as to the issue of petitioner’s status as a mere holding_company be attributed to the parent_corporation the relevant language of sec_1_537-3 income_tax regs provides as follows if one corporation owns the stock of another corporation and in effect operates the other corporation the business of the latter corporation may be considered in substance although not in legal form the business of the first_corporation thus the business of one corporation may be regarded as including the business of another corporation if such other corporation is a mere instrumentality of the first_corporation that may be established by showing that the first_corporation owns at least percent of the voting_stock of the second corporation if the taxpayer’s ownership of stock is less than percent in the other corporation the determination of whether the funds are employed in a business operated by the taxpayer will depend upon the particular circumstances of the case see also 477_f2d_836 4th cir holding that the above regulation generally allows a subsidiary_corporation to accumulate earnings for the business needs of its parent_corporation 54_tc_986 applying the above regulation and concluding that a corporation did not constitute a mere holding_company where the taxpayer pursued a business venture through its wholly owned subsidiary farmers merchs inv co v commissioner tcmemo_1970_161 applying the above regulation and concluding that although a corporation owned less than percent of the voting_stock of its subsidiary the subsidiary’s business was attributable to the corporation because the facts and circumstances indicated that at all times the corporation had effective_control over the subsidiary petitioner contends that the activities of adcs-limited and of adcs-korea should be attributed to it and that it therefore should not be treated as a mere holding_company respondent argues that petitioner did not engage in business activities of its own that petitioner merely collected income from its affiliated entities whose activities should not be attributed to petitioner and that petitioner should be regarded as a mere holding_company respondent argues further that sec_1_537-3 income_tax regs should not be applied to attribute to petitioner the business activities of adcs-limited because petitioner’s ownership_interest in adcs-limited was tiered rather than direct and because sec_1_537-3 income_tax regs according to respondent applies only to controlled corporate subsidiaries and not to controlled partnerships as a reason for not allowing the activities of adcs-limited and of adcs-korea to be attributed to petitioner respondent cites to 417_us_134 and to the general_rule that taxpayers are held to the form of their transactions petitioner counters with the argument that the clear intent and effect of sec_1_537-3 income_tax regs is that corporate taxpayers in appropriate circumstances are allowed to take into account business activities of and to accumulate earnings for the needs of business entities they control even though the taxpayer constitutes a separate legal entity petitioner also argues that through general_partnership principles the business needs of a partnership may be attributed to a corporate_partner that controls the partnership we agree generally with petitioner for accumulated_earnings_tax purposes respondent’s own regulations allow corporations depending on the facts and circumstances to treat the business activities of affiliated entities as their own see sec_1_537-3 income_tax regs respondent cites to turner v commissioner tcmemo_1965_ wherein it was found that a corporate taxpayer for purposes of the accumulated_earnings_tax had unreasonably accumulated_earnings_and_profits for the needs of a partnership in which the corporation owned a limited_partnership_interest the basis for the holding in this memorandum opinion appears to be that as a limited_partner the corporation had limited risk and liability and therefore could not be called upon to pay any of the debts of the partnership and therefore could not be forced to invest additional funds in the limited_partnership in this regard we believe respondent reads too much into turner for accumulated_earnings_tax purposes in addition to what a corporation is required or legally obligated to do it is also relevant what management of a corporation reasonably believes constitutes the reasonable_needs_of_the_business see eg 422_us_617 we also note that in turner v commissioner supra the activities of a partnership in which the taxpayer held a general_partnership interest were taken into account in concluding that the taxpayer did not constitute a mere holding_company we believe that this aspect of the holding in turner supports our holding herein that activities of an affiliated partnership may support the accumulation of earnings by a corporation that owns a controlling_interest in the partnership we note that through holdings llc and operating llc petitioner owned percent of the limited and percent of the general_partnership interests in adcs-limited under the particular facts and circumstances of this case in evaluating the earnings retained by petitioner as of the end of its short 3-month taxable_year ending date and as of the end of its short 9-month taxable_year ending date we believe it appropriate to take into account the business activities of adcs-limited and of adcs-korea the facts before us establish that petitioner and its affiliated corporations limited_liability companies and partnership maintained a close-knit structure management and operation despite the different levels and forms of the affiliate entities in certain respects as a partnership controlled by petitioner the activities of adcs-limited had a closer business relationship to petitioner than they would have had if adcs- limited had been a corporate subsidiary of petitioner as explained as a partnership adcs-limited was not treated as a taxable entity income taxes relating to the activities of adcs- limited were the responsibility of its partners and because its partners namely holdings llc and operating llc also were taxed as partnerships ie also as passthrough entities the liability for the taxes relating to the earnings and income of adcs-limited was passed on to petitioner including exposure to an adjustment for the accumulated_earnings_tax even though adcs- limited not petitioner actually retained the earnings in question a conclusion that the business activities of adcs- limited should not be attributable to petitioner for purposes of the accumulated_earnings_tax would be inconsistent with the fact that the retained earnings in question actually were held by adcs-limited but the federal income taxes relating to those earnings were the obligation of and were to be paid_by petitioner petitioner also effectively controlled and operated adcs- korea further petitioner held certain patents and intangibles relating to the business activities of its controlled entities on the facts of this case and for accumulated_earnings_tax purposes we conclude that petitioner is not to be regarded as a mere holding_company for purposes of the accumulated_earnings_tax reasonableness of retained earnings in general a corporation is allowed to retain earnings to provide for the reasonable needs of its business without imposition of the accumulated_earnings_tax sec_533 sec_535 sec_537 generally for the following purposes among others a corporation may retain earnings without incurring an accumulated_earnings_tax liability to provide for bona_fide business expansion and plant replacement sec_1_537-2 income_tax regs to provide necessary_working_capital for the business sec_1_537-2 income_tax regs to provide for contingent business liabilities such as product_liability losses sec_537 sec_1_537-2 income_tax regs and to provide for anticipated litigation involving intellectual_property see steelmasters inc v commissioner tcmemo_1976_324 fotocrafters inc v commissioner tcmemo_1960_ whether a corporation has permitted its earnings_and_profits to accumulate beyond the reasonable needs of its business constitutes a question of fact and we generally defer to the determinations of the reasonable business needs that were made by corporate officers and directors unless the facts and circumstances require us to substitute our business judgment for theirs 86_tc_260 citing 62_tc_644 affd 519_f2d_1233 1st cir 50_tc_317 in order to classify retained earnings as accumulations for reasonable business needs a corporation is required to have specific definite and feasible plans for using the retained earnings sec_1_537-1 income_tax regs the plans for use of retained earnings that will be treated as reasonable are those that project use of the earnings within a reasonable_time period viewed in light of all of the facts and circumstances id it is not necessary that plans for_the_use_of retained earnings be set forth in formal minutes but evidence of a definitive plan coupled with action taken toward the realization thereof are expected see doug-long inc v commissioner under the procedures outlined in sec_534 the burden_of_proof regarding whether petitioner accumulated_earnings_and_profits beyond the reasonable needs of its business has been placed on respondent t c the test is whether the alleged plan appears to have been ‘a real consideration during the taxable_year and not simply an afterthought to justify challenged accumulations ’ faber cement block co v commissioner supra pincite quoting 274_f2d_495 4th cir affg t c memo on this question respondent’s arguments are well presented and well briefed respondent argues primarily that petitioner lacked definite and specific plans for_the_use_of the dollar_figure million and the dollar_figure million in earnings that were retained as of the end of the 3-month and the 9-month short taxable years in issue further respondent contends that had the above retained earnings been distributed to petitioner from and through adcs-limited holdings llc and operating llc and then distributed by petitioner as dividends to its shareholders adcs- limited’s dollar_figure million in retained earnings from prior years would have remained available for use in adcs-limited’s business and would have been sufficient to meet petitioner’s and its affiliate’s reasonable business needs based on our analysis of the evidence and on our understanding of the facts before us however we conclude that adcs-limited’s and petitioner’s retention of the earnings in question in the short taxable years before us was reasonable petitioner’s management developed not exhaustive but sufficiently specific plans that are reflected in minutes of adcs’ and of petitioner’s board meetings in cost and design estimates and in other documentation some of the reasonably anticipated business needs and the amount of the projected expenditures relating thereto are set forth below european manufacturing plant dollar_figure burnet texas new manufacturing plant big_number relocation of administrative offices big_number product liabilities big_number patent litigation big_number total dollar_figure the decision of the management of petitioner and of adcs- limited to retain its current earnings during the 3-month short taxable_year and during the 9-month short taxable_year rather than have adcs-limited distribute the earnings through holdings llc and operating llc to petitioner and have petitioner pay out the earnings as dividends to its individual shareholders reflected the reasonable business plans developed by management of petitioner and of its affiliated entities to use the earnings to finance the continued rapid growth of petitioner and the expanding business activities of petitioner’s affiliates for the years in issue the plans established by with the exception of petitioner’s plan to locate a manufacturing plant in europe the planned expenses of petitioner set forth above were carried out or realized either by petitioner or by atmi within a short_period of time following atmi’s acquisition of petitioner the planned big_number square-foot continued the management of petitioner and of petitioner’s affiliated corporations limited_liability companies and partnership for using the retained earnings were especially reasonable in light of the short time in which petitioner had operated as a corporation having just been organized in june of in light of the relatively rapid growth of adcs from the time of its formation in until its merger into petitioner in and in light of petitioner’s plans to continue growing and expanding the business operations and activities after petitioner’s merger with adcs we conclude that the dollar_figure million and the dollar_figure million in earnings retained by adcs-limited and reported by petitioner during the short taxable years in issue did not exceed petitioner’s reasonable business needs and did not exceed a reasonable accumulation of earnings respondent argues that the reorganization of petitioner’s corporate structure to produce favorable texas franchise tax consequences represents strong evidence of the tax sensitivity continued manufacturing plant was never constructed by adcs or by petitioner but at the time of trial in a new big_number square-foot chemical manufacturing plant was being constructed by atmi on acres of land in burnet texas at an estimated cost of dollar_figure million in accord with bardahl manufacturing corp v commissioner tcmemo_1965_200 on brief petitioner sets forth calculations for its working_capital needs for the and calendar years but the record was incomplete for purposes of verifying petitioner’s calculations respondent provided no bardahl working_capital calculations for petitioner and tax motivation of petitioner’s management and indicates that petitioner’s management intended to avoid the shareholder level federal_income_tax with respect to petitioner’s corporate earnings we do not regard the state tax planning of petitioner’s management on behalf of petitioner and its affiliated companies as establishing an intent on the part of petitioner’s management to avoid the shareholder level tax on petitioner’s retained earnings to the contrary and as we have explained petitioner operated during the second half of and during the first half of during most of the short taxable years in issue with the understanding of petitioner’s management that petitioner qualified as an s_corporation under which only a single level tax would be imposed by the time petitioner’s management discovered in mid-1997 that petitioner’s subchapter_s status had been inadvertently terminated petitioner’s management was restricted under the pending merger agreement with atmi and under generally_accepted_accounting_principles from making any significant dividend distributions to its shareholders this then extant and legitimate misunderstanding of petitioner’s management with regard to petitioner’s subchapter_s status and the single level tax applicable thereto runs counter to respondent’s argument that avoidance of the shareholder level tax with respect to petitioner’s retained earnings constituted the reason such earnings were retained and not distributed on the credible_evidence before us even if petitioner were regarded as a mere holding_company for purposes of the accumulated_earnings_tax and even if petitioner were regarded as having accumulated earnings beyond the reasonable needs of its business the evidence establishes that petitioner did not accumulate its earnings during its and short taxable years before us for the purpose of avoiding the federal_income_tax with respect to its shareholders we conclude that for the short taxable years in issue petitioner did not permit its earnings_and_profits to accumulate for the purpose of avoiding the federal_income_tax with respect to its shareholders petitioner is not subject_to the accumulated_earnings_tax for the years in issue decision will be entered for petitioner
